EXHIBIT 10.6
Exhibit B
BLUCORA, INC.
2016 EQUITY INDUCEMENT PLAN, AS AMENDED
NONQUALIFIED STOCK OPTION GRANT NOTICE
(TIME-BASED OPTION)


TO: __________________________________________ (the “Participant” or “you”)


FROM:  Blucora, Inc., a Delaware corporation (the “Company”)


You are hereby granted by the Company an Option (the “Option”) to purchase
shares of the Company’s Common Stock (“Shares”) pursuant to the Blucora, Inc.
2016 Equity Inducement Plan, as amended (the “Inducement Plan”).


The Option is subject to all the terms and conditions set forth in this
Nonqualified Stock Option Grant Notice (the “Notice of Grant”) and in the Stock
Option Agreement attached hereto as Exhibit A (the “Agreement”) and the
Inducement Plan, each of which are incorporated by reference into this Notice of
Grant. Capitalized terms that are not defined in the Notice of Grant shall have
the meanings given to them in the Agreement, and if not defined in the
Agreement, the meanings given to them in the Inducement Plan.


Grant Date:    __________________________________________


Option Number:   __________________________________________


Number of Shares:   __________________________________________


Exercise Price per Share:  __________________________________________


Option Expiration Date:  Seventh (7th) anniversary of the Grant Date


Vesting Commencement Date: __________________________________________


Type of Option:   Nonqualified Stock Option  


Vesting and Exercisability Schedule: Except as specifically provided in the
Agreement and subject to the restrictions and conditions set forth in the
Inducement Plan, the Option shall vest and become exercisable as follows:


(i)one-third (1/3) of the Option (rounded down to the nearest whole Share) shall
vest and become exercisable on the first anniversary of the Vesting Commencement
Date, provided that you are employed by the Company or a Related Company on that
date;







--------------------------------------------------------------------------------



(ii)an additional one-third (1/3) of the Option (rounded down to the nearest
whole Share) shall vest and become exercisable on the second anniversary of the
Vesting Commencement Date, provided that you are employed by the Company or a
Related Company on that date; and


(iii)the remaining one-third (1/3) of the Option shall vest and become
exercisable on the third anniversary of the Vesting Commencement Date, provided
that you are employed by the Company or a Related Company on that date.


Vesting will cease upon your Termination of Employment and the unvested portion
of the Option will immediately terminate. Notwithstanding the foregoing, to the
extent not already vested, upon the occurrence of a Termination of Employment
due to (i) your death or Disability, the Option shall become fully vested and
exercisable as of the date of such Termination of Employment; or (ii) your
Retirement (as defined below) on or after the first anniversary of the Grant
Date, the Option shall become fully vested and exercisable as of the date of
such Termination of Employment. For purposes of this Option, the term
“Retirement” shall mean your voluntary Termination of Employment on or after
your attainment of (i) age sixty (60) and five (5) years of service with the
Company or any Related Company, (ii) age fifty-five (55) and ten (10) years of
service with the Company or any Related Company, or (iii) any age with twenty
(20) years of service with the Company or any Related Company; provided,
however, that if at any time the Committee determines that your Termination of
Employment should be a Termination of Employment for Cause (as defined below),
then your Termination of Employment will no longer be due to your Retirement and
the Option shall immediately be forfeited.


Additional Terms/Acknowledgment: You acknowledge and agree that the Notice of
Grant and the vesting and exercisability schedule set forth herein do not
constitute an express or implied promise of your continued engagement as an
employee, officer, director or other service provider for the vesting period,
for any period, or at all, and shall not interfere with your right or the
Company’s right to terminate your employment or service relationship with the
Company or its Related Companies at any time, with or without Cause. For
purposes of this Option, the term “Cause” shall have the meaning set forth in
your Employment Agreement (as defined below), provided that, if such Employment
Agreement does not define such term or no such agreement is then in effect, then
it shall have the meaning set forth in the Inducement Plan.


Employment Agreement: If there is a written employment agreement in effect
between you and the Company or a Related Company (the “Employment Agreement”),
then the Option shall be subject to the terms of such Employment Agreement, so
long as such Employment Agreement remains in effect (as it may be amended,
supplemented or restated from time to time) and the terms set forth in the
Employment Agreement are applicable to the Option.


Committee Decisions/Interpretations: You hereby agree to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Inducement Plan and the Option.


* * * * * * *
[Remainder of Page Intentionally Left Blank
Signature Page Follows.]




-2-


--------------------------------------------------------------------------------



By your signature below or electronic acceptance, you agree that the Notice of
Grant, the Agreement, the Inducement Plan, and the Employment Agreement (if
applicable) constitute your entire agreement with respect to the Option, and
except as set forth therein, may not be modified except by means of a writing
signed by the Company and you. This Notice of Grant and Agreement may be
executed and/or accepted electronically and/or executed in duplicate
counterparts, the production of either of which (including a signature or proof
of electronic acceptance) shall be sufficient for all purposes for the proof of
the binding terms of this Option.


BLUCORA, INC.
PARTICIPANT


______________________________________________________________By:____________________________Signature
Its: ____________________________
Date: __________________________*Electronic acceptance of this Award shall bind
the Participant







Attachments:
1.Stock Option Agreement
2.Inducement Plan




Signature Page to Notice of Grant


--------------------------------------------------------------------------------



EXHIBIT A
BLUCORA, INC.
2016 EQUITY INDUCEMENT PLAN, AS AMENDED
STOCK OPTION AGREEMENT


1.Grant. The Company hereby grants to the Participant listed on the Notice of
Grant (the “Participant”) an Option to purchase the number of Shares and at the
exercise price as set forth in the Notice of Grant and subject to the terms and
conditions in this Stock Option Agreement (this “Agreement”) and the Inducement
Plan. Unless otherwise defined herein, the capitalized terms used herein shall
have the meanings given to them in the Notice of Grant, and if not defined in
the Notice of Grant, the meanings given to them in the Inducement Plan.


2.Company’s Obligation. Unless and until the Option vests and is exercised, the
Participant will have no right to receive Shares under the Option. Prior to
actual distribution of Shares pursuant to any vested and exercised Option, such
Option will represent an unsecured obligation of the Company.


3.Vesting and Exercisability. Subject to Paragraph 4 hereof and to any other
relevant Inducement Plan provisions, the Option will vest and become exercisable
as provided in the Notice of Grant. Any portion of the Option that is vested may
be exercised at any time during the period prior to the date the Option
terminates. No partial exercise of the Option may be for less than five percent
(5%) of the total number of Shares then available under the Option. In no event
shall the Company be required to issue fractional Shares.


4.Termination of Option. The unvested portion of the Option will terminate
automatically and without further notice immediately upon the Participant’s
Termination of Employment (voluntary or involuntary). The vested portion of the
Option will terminate automatically and without further notice on the earliest
of the dates set forth below:
(a) three (3) months after the Participant’s Termination of Employment for any
reason other than Disability, death or Retirement;
(b) one (1) year after the Participant’s Termination of Employment by reason of
Disability, death or Retirement;
(c) immediately upon notification to the Participant of the Participant’s
Termination of Employment for Cause, unless the Committee determines otherwise.
If the Participant’s employment relationship is suspended pending an
investigation of whether he or she will be terminated for Cause, all of the
Participant’s rights under the Option likewise will be suspended during the
period of investigation. If any facts that would constitute termination for
Cause are discovered after the Participant’s Termination of Employment, any
Option the Participant then holds may be immediately terminated by the
Committee; or
(d) the Option Expiration Date.




A-1

--------------------------------------------------------------------------------



IT IS THE PARTICIPANT’S RESPONSIBILITY TO BE AWARE OF THE DATE ON WHICH THE
OPTION TERMINATES.
5.Leave of Absence. The effect of a Company approved unpaid leave of absence on
the terms and conditions of the Option will be determined by the Committee,
subject to applicable laws.


6.Method of Exercise. The Participant may exercise the Option by giving written
notice to the Company, in form and substance satisfactory to the Company, which
will state the election to exercise the Option, the date of exercise thereof,
and the number of Shares for which the Participant is exercising the Option. The
written notice must be accompanied by full payment of the exercise price for the
number of Shares that are being purchased (plus any employment tax withholding
or other tax payment due with respect to the exercise of the Option).


7.Form of Payment of Exercise Price. The Participant may pay the Option exercise
price, in whole or in part, (a) in cash; (b) by wire transfer or check
acceptable to the Company; (c) if permitted by the Committee, having the Company
withhold Shares that would otherwise be issued on exercise of the Option that
have an aggregate Fair Market Value equal to the aggregate exercise price of the
Shares being purchased under the Option; (d) if permitted by the Committee,
tendering (either actually or, so long as the Shares are registered under
Section 12(b) or 12(g) of the Exchange Act, by attestation) Shares owned by the
Participant that have an aggregate Fair Market Value equal to the aggregate
exercise price of the Shares being purchased under the Option; (e) unless the
Committee determines otherwise and so long as the Shares are registered under
Section 12(b) or 12(g) of the Exchange Act, and to the extent permitted by law,
by delivery of a properly executed exercise agreement or notice, together with
irrevocable instructions to a brokerage firm designated or approved by the
Company to promptly deliver to the Company the aggregate amount of proceeds to
pay the Option exercise price; or (e) such other consideration as the Committee
may permit.


8.Withholding Taxes. As a condition to the exercise of any portion of the
Option, the Participant must make such arrangements as the Company may require
for the satisfaction of any federal, state or local withholding tax obligations
that may arise in connection with such exercise. The Company may permit or
require the Participant to satisfy all or part of the Participant’s tax
withholding obligations by (a) paying cash to the Company or a Related Company,
as applicable; (b) having the Company or a Related Company, as applicable,
withhold an amount from any cash amounts otherwise due or to become due from the
Company or a Related Company, as applicable, to the Participant; (c) having the
Company withhold a number of Shares that would otherwise be issued to the
Participant having a Fair Market Value equal to the tax withholding obligations;
(d) surrendering a number of Shares the Participant already owns having a Fair
Market Value equal to the tax withholding obligations; or (e) any combination of
(a), (b), (c) or (d) above. The value of the Shares so withheld or tendered may
not exceed the employer’s minimum required tax withholding rate.


9.Limited Transferability; Who May Exercise. The Option may not be sold,
assigned, pledged (as collateral for a loan or as security for the performance
of an obligation or for any other purpose) or transferred by the Participant or
made subject to attachment or similar proceedings otherwise than by will or by
the applicable laws of descent and distribution, except to the extent the
Participant designates one or more beneficiaries on a Company-approved form




A-2

--------------------------------------------------------------------------------



who may exercise the Option after the Participant’s death. Notwithstanding the
foregoing, the Committee, in its sole discretion, may permit the Participant to
assign or transfer the Option, subject to such terms and conditions as specified
by the Committee. During the Participant’s lifetime only the Participant may
exercise the Option. The Option may be exercised by the personal representative
of the Participant’s estate or the beneficiary thereof following the
Participant’s death.


10.Regulatory Restrictions on Issuance of Shares Notwithstanding the other
provisions of this Agreement, if at any time the Company determines, in its sole
discretion, that the listing, registration or qualification of Shares upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory authority is necessary or desirable as a
condition to the issuance of Shares to the Participant (or his or her estate),
such issuance will not occur unless and until such listing, registration,
qualification, consent or approval will have been effected or obtained free of
any conditions not acceptable to the Company. The Company shall be under no
obligation to the Participant to register for offering or resale or to qualify
for exemption under the Securities Act, or to register or qualify under the laws
of any state or foreign jurisdiction, any Shares, security or interest in a
security paid or issued under, or created by, the Inducement Plan, or to
continue in effect any such registrations or qualifications if made.


11.Participant’s Representations. Notwithstanding any of the provisions hereof,
the Participant hereby agrees that the Participant will not exercise the Option,
and that the Company will not be obligated to issue any Shares to the
Participant if the exercise thereof or the issuance of such Shares shall
constitute a violation by the Participant or the Company of any provision of any
law or regulation of any governmental authority. Any determination in this
connection by the Committee shall be final, binding, and conclusive. The
obligations of the Company and the rights of the Participant are subject to all
applicable laws, rules, and regulations.


12.Investment Representation. Unless the Shares are issued to the Participant in
a transaction registered under applicable federal and state securities laws, the
Participant represents and warrants to the Company that all Shares which may be
purchased hereunder will be acquired by the Participant for investment purposes
for his or her own account and not with any intent for resale or distribution in
violation of federal or state securities laws. Unless the Shares are issued to
the Participant in a transaction registered under the applicable federal and
state securities laws, at the option of the Company, a stop-transfer order
against the Shares may be placed on the official stock books and records of the
Company, and a legend indicating that such Shares may not be pledged, sold or
otherwise transferred, unless an opinion of counsel is provided (concurred in by
counsel for the Company) stating that such transfer is not in violation of any
applicable law or regulation, may be stamped on stock certificates to ensure
exemption from registration. The Company may require such other action or
agreement by the Participant as may from time to time be necessary to comply
with the federal, state and foreign securities laws.


13.Binding Agreement. Subject to the limitation on the transferability of the
Option contained herein, this Agreement will be binding upon and inure to the
benefit of the parties hereto and their respective heirs, legatees, legal
representatives, successors and assigns.






A-3

--------------------------------------------------------------------------------



14.No Stockholder Rights. Neither the Participant nor any person entitled to
exercise the Participant’s rights in the event of the Participant’s death shall
have any of the rights of a stockholder with respect to the Shares subject to
the Option unless and until the date of issuance under the Inducement Plan of
any such Shares upon the exercise of the Option. Except as otherwise provided in
Paragraph 15 hereof, no adjustment shall be made for dividends or other rights
for which the record date is prior to the issuance of any Shares subject to the
Option. The Participant agrees to execute any documents requested by the Company
in connection with the issuance of any Shares.


15.Adjustments. The number of Shares covered by the Option, and the exercise
price thereof, shall be subject to adjustment in accordance with Section 15 of
the Inducement Plan.


16.Notices. Any notice which either party hereto may be required or permitted to
give to the other shall be in writing and may be delivered personally, by
interoffice mail, by fax, by electronic mail or other electronic means, or via a
postal service, postage prepaid, to such electronic mail or postal address and
directed to such person as the Company may notify the Participant from time to
time; and to the Participant at the Participant’s electronic mail or postal
address as shown on the records of the Company from time to time, or at such
other electronic mail or postal address as the Participant, by notice to the
Company, may designate in writing from time to time.


17.Conflicting Terms; Inducement Plan Governs. This Agreement and the Notice of
Grant are subject to all terms and provisions of the Inducement Plan. In the
event of a conflict between one or more provisions of this Agreement or the
Notice of Grant and one or more provisions of the Inducement Plan, the
provisions of the Inducement Plan will govern.


18.Committee Authority; Decisions Conclusive and Binding. The Participant
acknowledges that a copy of the Inducement Plan has been made available for his
or her review by the Company, and represents that he or she is familiar with the
terms and provisions thereof, and hereby accepts the Option subject to all the
terms and provisions thereof. The Committee will have the power to interpret
this Agreement, the Notice of Grant and the Inducement Plan, and to adopt such
rules for the administration, interpretation and application of the Inducement
Plan as are consistent therewith and to interpret or revoke any such rules. The
Participant hereby agrees to accept as binding, conclusive, and final all
decisions of the Committee upon any questions arising under the Inducement Plan,
this Agreement or the Notice of Grant. No member of the Committee will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Inducement Plan, this Agreement or the Notice of
Grant.


19.No Effect on Employment Relationship. Nothing in the Inducement Plan or any
Award granted under the Inducement Plan will be deemed to constitute an
employment contract or confer or be deemed to confer any right for the
Participant to continue in the employ of the Company or any Related Company or
limit in any way the right of the Company or any Related Company to terminate
the Participant’s employment relationship at any time, with or without Cause.


20.No Right to Damages. The Participant will have no right to bring a claim or
to receive damages if the Participant is required to exercise the vested portion
of the Option within




A-4

--------------------------------------------------------------------------------



three (3) months (or one (1) year in the case of Retirement, Disability or
death) of the Participant’s Termination of Employment or if any portion of the
Option is cancelled or expires unexercised. The loss of existing or potential
profit in the Option will not constitute an element of damages in the event of
the Participant’s Termination of Employment for any reason even if the
termination is in violation of an obligation of the Company or a Related Company
to the Participant.


21.Claims. The Participant’s sole remedy for any Claim (as defined below) shall
be against the Company, and the Participant shall not have any claim or right of
any nature against any Related Company (including, without limitation, any
parent, subsidiary or affiliate of the Company) or any stockholder or existing
or former director, officer or employee of the Company or any Related Company.
The foregoing individuals and entities (other than the Company) shall be
third-party beneficiaries of this Agreement for purposes of enforcing the terms
of this Paragraph 21. The term “Claim” means any claim, liability or obligation
of any nature, arising out of or relating to this Agreement, the Notice of Grant
or the Inducement Plan or an alleged breach of this Agreement, the Notice of
Grant or the Inducement Plan.


22.Covenants and Agreements as Independent Agreements. Each of the covenants and
agreements that is set forth in this Agreement shall be construed as a covenant
and agreement independent of any other provision of this Agreement. The
existence of any claim or cause of action of the Participant against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of the covenants and agreements that
are set forth in this Agreement.


23.Section 409A. The Option is intended to be exempt from the requirements of
Section 409A or to satisfy those requirements, and shall be construed
accordingly.


24.Governing Law; Venue. The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal substantive laws
of the State of Delaware, without reference to any choice-of-law rules. The
Participant irrevocably consents to the nonexclusive jurisdiction and venue of
the state and federal courts located in Dallas County, the State of Texas.


25.Recovery of Compensation. In accordance with Section 17.12 of the Inducement
Plan, the Company may recoup all or any portion of any Shares paid to the
Participant in connection with the Option.




26.Entire Agreement; Employment Agreement. This Agreement together with the
Notice of Grant and the Inducement Plan supersede any and all other prior
understandings and agreements, either oral or in writing, between the parties
with respect to the subject matter hereof and constitute the sole and only
agreements between the parties with respect to the said subject matter. All
prior negotiations and agreements between the parties with respect to the
subject matter hereof are merged into this Agreement and the Notice of Grant.
Each party to this Agreement and the Notice of Grant acknowledges that no
representations, inducements, promises, or agreements, orally or otherwise, have
been made by any party or by anyone acting on behalf of any party, which are not
embodied in this Agreement, the Notice of Grant or the Inducement Plan and that
any agreement, statement, or promise that is not contained in this




A-5

--------------------------------------------------------------------------------



Agreement, the Notice of Grant or the Inducement Plan shall not be valid or
binding or of any force or effect. Notwithstanding anything to the contrary
contained in the Notice of Grant, this Agreement or in the Inducement Plan, in
the event of any conflict between the terms and conditions of the Option as set
forth in the Notice of Grant, this Agreement and in the Inducement Plan, as the
case may be, and the terms and conditions of the Employment Agreement, the terms
and conditions of the Employment Agreement shall govern unless the conflicting
provision in the Notice of Grant, this Agreement or in the Inducement Plan, as
the case may be, is more favorable to the Participant; in which case, the
provision more favorable to the Participant shall govern; provided, however,
that notwithstanding the foregoing, in no event shall any extended exercise
period set forth in the Employment Agreement modify or extend the Option
Expiration Date as set forth in the Notice of Grant.


27.Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement, and this Agreement shall be construed in
all respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.


28.Headings. The headings that are used in this Agreement are used for reference
and convenience purposes only and do not constitute substantive matters to be
considered in construing the terms and provisions of this Agreement.


29.Gender and Number. Words of any gender used in this Agreement shall be held
and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.


30.Modification. No change or modification of this Agreement or the Notice of
Grant shall be valid or binding upon the parties unless the change or
modification is in writing and signed by the parties; provided, however, that
the Company may change or modify this Agreement or the Notice of Grant without
the Participant’s consent or signature if the Company determines, in its sole
discretion, that such change or modification is necessary for purposes of
compliance with any applicable laws, including, without limitation (i)
compliance with or exemption from the requirements of Section 409A of the Code
or any regulations or other guidance issued thereunder, (ii) compliance with any
federal or state securities laws, or (iii) compliance with the rules of any
exchange or inter-dealer quotation system on which the Company’s Shares are
listed or quoted. Notwithstanding the preceding sentence, the Company may amend
the Inducement Plan to the extent permitted by the Inducement Plan.








A-6